DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
In the response filed June 23, 2022, Applicants have elected Group I, claims 1-13 and 15, with traverse. 
In the Remarks filed June 23, 2022, Applicants traverse the Unity of Invention.  Based upon the traversal filed June 23, 2022, claim 15 with be included with the Group I invention. 
Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Claim 14 is withdrawn from consideration.  This claim is drawn to non-elected subject matter.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Orvik [U.S. Patent 4,739,070 (Reference A, cited by the Examiner)].  
Reference A teaches a class of 2-(dichloromethyl)pyridine compounds.  At page 1, see the generic chemical compound of formula (I).  The chemical compound is depicted as follows:

    PNG
    media_image1.png
    464
    603
    media_image1.png
    Greyscale
.   
At columns 3-4, see the Table and Examples 1, 18, and 20, respectively. The Table is reproduced below:


    PNG
    media_image2.png
    620
    619
    media_image2.png
    Greyscale
.
For Example 1, the difference between the prior art compound and the instantly claimed compound is the selection of the halogen variable (Cl versus Br). Halogens are a class of elements which have 7 electrons in their outer shells, giving them an oxidation number of -1. The halogens exist, at room temperature, in all three states of matter.  It would have been obvious to one having ordinary skill in the art to replace one halogen atom for another in view of their closely related structures.  Additionally, Reference A teaches the equivalence of halogen atoms at Y2-Y5.  Accordingly, the instantly claimed compounds are deemed unpatentable therefrom.	
The instant obviousness rejection is based on the close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(I). 
The Information Disclosure Statement filed September 3, 2020 has been considered.   The prior references alone or in combination forms do not teach nor suggest the instantly claimed process for preparing the compounds of Formula I.  There is no motivation to modify the prior art references to derive the invention now claimed.  Accordingly, claims 1-13 and 16 are allowed. 
Reference U is cited to show the difluorination of dichloromethylbenzene (1) with 

TREAT-HF and the fluorination of 3-(dichloromethyl)-1-methyl-1H-pyrazole .  At page 3666, 1st column, see Table 1.   At page 3667, 1st column, see Scheme 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                            
                              
                                                                                      /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
07.07.2022